DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-20 are presently pending in this application. 
The Examiner notes that the present application is a CON of US Application No. 16/746,592 (now abandoned), which is a DIV of US Patent No. 10,540,989 (US Application No. 14/489,406). Claims 1-20 generally correspond to previously presented Claims 65-93 of the parent DIV Application No. 14/489,406. However, these claims were WITHDRAWN from consideration (and subsequently cancelled by the Applicant) as directed to an invention that was independent/distinct from the originally filed and elected claims. Since the Applicant had previously received an action on the merits of the previous elected invention in that application, the claims were then withdrawn as being directed to a non-elected (by original presentation) invention. See Final Rejection Office Action mailed 08 March 2019 and the Restriction Requirement mailed 06 December 2016 in US Patent No. 10,540,989 (US Application No. 14/489,406). 

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  the claims recite “and to generate a sequence of stimulus definitions corresponding to the sequence of phonemes”(Lines 23-24 in Claim 1; 21-22 in Claim 15). It is unclear as to which element is performing the function “to generate”. Although it appears the transformer is performing this step, the wording of the limitation is unclear. For purposes of examination, the Examiner will interpret this limitation as “and wherein the transformer is further configured to generate a sequence of stimulus definitions corresponding to the sequence of phonemes”. Appropriate correction is required.
Claims 1 and 15 objected to because of the following informalities: the claims recite “and to assign a symbolic stimulus…”(Line 13 in Claim 1, Line 12 in Claim 15). It is unclear as to which element is performing the function “to assign”. Although it appears the mapper is performing this step, the wording of the limitation is unclear. For purposes of examination, the Examiner will interpret this limitation as “and wherein the mapper is further configured to assign a symbolic stimulus…”  Appropriate correction is required.
Claims 2-14 and 16-20 are objected to for depending on Claims 1 and 15.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.      
Regarding Claims 1 and 15, Claim 1 recites “wherein the particular user’s range of perceivable stimuli is used to determine a range of stimuli such that each stimulus in the range is perceptible to the particular user at a selected power” (Lines 17-19) and Claim 15 recites “wherein the array’s range of deliverable stimuli is used to determine a range of stimuli such that each stimulus in the range is perceptible to the particular user at a selected power” (Lines 16-18). However, these limitations are unclear as to whether the “used to determine” is functional language such as intended use, or an actual step performed by the mapper. Furthermore, it is unclear as to how the user’s range or the array’s range is “used to determine a range of stimuli” in this context. Therefore these limitations are indefinite. For purposes of examination, the Examiner will interpret these limitations as “wherein the mapper is further configured to determine a range of stimuli, based on the particular user’s range of perceivable stimuli, such that each stimulus in the range is perceptible to the particular user at a selected power” (Claim 1) and “wherein the mapper is further configured to determine a range of stimuli, based on the array’s range of deliverable stimuli, such that each stimulus in the range is perceptible to the particular user at a selected power” (Claim 15). Appropriate correction or clarification is required. Claims 2-14 and 16-20 are rejected for depending on Claims 1 and 15.
Regarding Claims 1 and 15, the claims recite “and to assign a symbolic stimulus or combination of stimuli representation to each phoneme” (Line 13 in Claim 1, Line 12 in Claim 15). The limitation “a symbolic stimulus or combination of stimuli representation” is unclear as to what is included in the “or” clause -  a symbolic stimulus, a combination of stimuli representation, a symbolic stimulus representation, etc. Therefore this limitation is indefinite. For purposes of examination, the Examiner will interpret this limitation as “and wherein the mapper is further configured to assign a symbolic stimulus representation or a symbolic combination of stimuli representation to each phoneme”. Appropriate correction or clarification is required. Claims 2-14 and 16-20 are rejected for depending on Claims 1 and 15.
Regarding Claim 1, 2, 15, and 16, the claims recite “a selected power”, and “a power level”, and “a change in power”. It is unclear as to whether these instances of “power” are each referring to a level, or also referring to a ‘type’ (or other feature) or power.  Therefore this limitation is indefinite. For purposes of examination, the Examiner will interpret this limitation as each referring to a power level. Appropriate correction or clarification is required. Claims 2-14 and 16-20 are rejected for depending on Claims 1 and 15.
Regarding Claims 1, 6, and 15, the claims recite all of “a particular user’s language”, “a spoken language”, and “the language”. It is unclear as to whether the limitations referring to “a particularly user’s language” and “the language” are also referring to “a spoken language” or generally to language known by the user (for example, a written language). Therefore these limitations are indefinite. For purposes of examination, the Examiner will interpret these limitations as all referring to “a/the spoken language” for consistency. Appropriate correction or clarification is required. Claims 2-14 and 16-20 are rejected for depending on Claims 1 and 15.
Regarding Claims 1, 4, 6, and 15, the claims recite all of “a user”, “a particular user”, “the particular user”, and “the user” in multiple locations within the claims. It is unclear as to whether these limitations are referring to all of the same user. For purposes of examination, the Examiner will interpret these limitations as the same user, i.e. “a/the particular user” for consistency. Appropriate correction or clarification is required. Claims 2-14 and 16-20 are rejected for depending on Claims 1 and 15. 
Regarding Claim 4, the claim recites “wherein the electrode array is surgically placed in the user’s cochlea”. However, the limitation “is surgically placed in the user’s cochlea” is unclear as to whether this method/process step is actively being claimed within “A system…” of Claim 1. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p). For purposes of examination, this limitation will be interpreted as “wherein the electrode array is configured to be surgically placed in the user’s cochlea”. Appropriate correction or clarification is required. 
Regarding Claim 6, the claim recites “wherein the mapper…utilizes a list of phonemes”. However, this limitation is unclear as to whether “utilizes” is functional language such as intended use, or an actual step performed by the mapper. Furthermore, it is unclear as to how a list of phonemes is “utilized” in this context. Therefore this limitation is indefinite. For purposes of examination, the Examiner will interpret this limitation as “wherein the mapper assigns a symbolic representation to each phoneme from a predefined list of phonemes.” Appropriate correction or clarification is required.
Regarding Claim 8, the claim recites “wherein the nerve stimuli are associated with a hearing prosthesis”. However, this limitation is unclear as to what is intended by the limitation “associated with” – whether the stimuli are created by the hearing prosthesis, delivered by the hearing prosthesis, or another interpretation, since the scope of “associated with” is not defined by the claim nor the specification. Therefore this limitation is indefinite. For purposes of examination, the Examiner will interpret this limitation as “wherein the nerve stimuli are delivered by a hearing prosthesis”. Appropriate correction or clarification is required.
Regarding Claim 11, the claim recites “the skin”. There is lack of antecedent basis for this limitation in the claim. For purposes of examination, the Examiner will interpret this limitation as “the particular user’s skin”. Appropriate correction or clarification is required.
Regarding Claim 12, the claim recites “the cochlea”. There is lack of antecedent basis for this limitation in the claim. For purposes of examination, the Examiner will interpret this limitation as “the particular user’s cochlea”. Appropriate correction or clarification is required.
Regarding Claim 13, the claim recites “wherein the begin time parameter is representative of a time from an end of components of a previous stimulus definition”. Firstly, the limitation “the begin time parameter” lacks antecedent basis in the claims. Furthermore, the limitation “a time from an end of components of a previous stimulus definition” is unclear as to what is intended by the limitation “components” (such as system parts and/or data). For purposes of examination, the Examiner will interpret this limitation as “wherein a begin time parameter is representative of a time from an end of a previous stimulus definition”. Appropriate correction or clarification is required.
Regarding Claim 18, the claim recites “the array of nerve stimulators.” There is lack of antecedent basis for this limitation in the claim. For purposes of examination, the Examiner will interpret this limitation as the previously recited “the nerve stimulators arrayed on a user’s skin” as recited in Claim 15. Appropriate correction or clarification is required. 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b)/pre-AIA ), 2nd paragraph rejections and minor Claim Objections, set forth in this Office action above. The allowable subject matter is based on the interpretations by the Examiner explained in detail above with respect to the indefinite subject matter. 
The prior art cited below does not disclose all of the claims elements of independent Claims 1 and 15, either alone or in combination. In particular, none of the Irlicht et al., Mouine et al., Kandel et al., nor Boothroyd references specifically disclose a system for processing a sequence of spoken words into a sequence of sets of nerve stimuli, delivered via an array of nerve stimulators, in particular comprising a mapper configured to receive a particular user's determined range of perceivable stimuli that the array of nerve stimulators can cause to be perceived by the user and to assign a symbolic stimulus or combination of stimuli representation to each phoneme derived from the particular user's range of perceivable stimuli, each symbolic representation comprising between one and a total number of perceivable stimuli as to generate a map, wherein each phoneme has a corresponding stimulus or set of stimuli, and wherein the particular user's range of perceivable stimuli is used to determine a range of stimuli such that each stimulus in the range is perceptible to the particular user at a selected power, wherein first rules implemented on the mapper constrain a set of stimuli within the determined range of stimuli, nor do the references disclose a receiver configured to obtain and convert the sequence of stimulus definitions into one or more electrical waveforms used to stimulate a part of the particular user's body according to the sequence of stimulus definitions such that the sequence of spoken words can be discerned by the particular user, as required by independent Claim 1, and similar limitations in Claim 15, in combination with the other limitations of these independent claims. Therefore these claims are determined to contain allowable subject matter. Claims 2-14 and 16-20 depend from and thus further limit Claims 1 and 15, and therefore also contain subject matter allowable over the prior art. The allowable subject matter is based on the interpretations by the Examiner explained in detail above with respect to the indefinite subject matter.

Prior Art
The prior art made of record and not relied upon is considered pertinent to the Applicant's disclosure:
Irlicht et al. (International Publication No. WO 96/12383) discloses a  system for processing a sequence of spoken words into a sequence of sets of nerve stimuli (Page 3, Lines 14-21, Page 5, Lines 16-25), the system comprising a converter (1, 2, Fig. 12) configured to digitize electrical signals representative of a sequence of spoken words (Page 3, Lines 14-21, Page 5, Lines 17-25); a speech recognizer (1, 2, Fig. 12) configured to receive the digitized electrical signals and generate a sequence of phonemes representative of the sequence of spoken words (Page 8, Lines 22-26, Page 9, Lines 5-20); each set of nerve stimuli being a symbolic representation of a phoneme of a person's language (Page 8, Lines 22-26, Page 9, Lines 5-20), a mapper comprising nerve stimuli arrays mapped to phonemes so as to generate a map (map/histogram look-up table mapping phonemes to stimuli, and digital symbols in processing, 22, 25, Fig. 2, Page 9, Lines 5-30), and a transformer (stimulator unit, 5, Fig. 12, receives processed signals from processor 2, Col. 5, Lines 16-25) configured to receive the sequence of phonemes representative of the sequence of spoken words (map/histogram look-up able mapping phonemes to stimuli, 22, 25, Fig. 2, Page 9, Lines 5-30) and the map and to generate a sequence of stimulus definitions corresponding to the sequence of phonemes (determining stimulus, 26, 27, Fig. 2, Page 9, Lines 5-27).  
Mouine et al. (US Publication No. 2004/0082980) discloses a cochlear implant stimulation system (Abstract, Paragraph 0001) wherein nerve stimuli arrays comprise a number which corresponds to the number of speech phonemes in a language (Abstract, Paragraphs 0105-0107, 0111, such as 31-36 arrays for French) and are mapped to these phonemes (Abstract, Paragraphs 0105-0107), further wherein each of the combinations of nerve stimuli comprise a smaller number individual stimulus (limiting stimulus numbers, Paragraph 0028, 0033, 0107, a maximum of 32 stimulus levels in one example, Paragraph 0054), wherein each of the combinations of nerve stimuli are derived from one common set of individual stimuli (Paragraph 0027-0029, 0033, 0113).
Kandel et al. (US Patent No. 6,353,671) discloses a method of processing speech (Abstract) wherein the output (Col. 7, Lines 50-62, Col. 9, Lines 15-40) is generated by assigning signals to phonemes (phonemes mapped, Co. 7, Lines 5-10) in a map and data structure using a user's audiogram to select one common pool of output (audiogram of patient with hearing disorder, Fig. 1, Col. 6, Lines 63-66, Col. 7, Lines 15-30).
Boothroyd (US Patent No. 4,581,491) discloses a sensory aid (Abstract) for people with hearing impairments (Col. 2, Lines 25-35) that analyzes speech sounds (Col. 2, Lines 25-35) and outputs mechanical stimuli (Col. 2, Lines 54-60, Col. 4, Lines 43-50) associated with a skin interface (20, Fig. 1) located on the wrist of the user (wrist, Fig. 1), wherein the sets of one or more stimuli correspond to one or more locations on the skin (Col. 7, Lines 5-20) comprising a plurality of mechanical stimulators (20, Fig. 1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA M. BAYS/Examiner, Art Unit 3792